Title: From John Langdon Sibley to James Madison, 10 August 1805
From: Sibley, John Langdon
To: Madison, James


                  
                     Sir,
                     Natchitoches Augt. 10th. 1805.
                  
                  By the request of Governor Claiborne, I have the Honour of forwarding to you herewith, a coppy of a French Manuscript that by accident came into my possession. It was found Amongst the papers of the late Governor Messier of the Province of Taxus; he died at St. Antonio, and after his death his family return’d Again to Natchitoches where they had before lived, & this Manuscript was brought in amongst his private Books and papers, I procur’d it from his Son Athanaise de Messier esqr. a very worthy Man now the Treasurer of this County. It is written in a clear handsome hand in a large folio Bound Volum, with wide margin. The Original is now in my possession. the expence of Coppying it is $85. (viz.)
                        
                     
                        
                           
                           Pierre Graciole’s Acct. 25 days @ $2. 
                           $50.
                        
                        
                           
                           25 days boarding do 
                           25  
                        
                        
                           
                           Paper Stationary &c  
                           6
                        
                        
                           
                           Mr Vin Piere. 2 days comparing the Coppy  
                           
                              4
                           
                        
                        
                           
                           
                           $85.—
                        
                     
                  
                  
                  I am Sir, with very great respect & Esteem Your Obt. Hble Servant
                  
                     John Sibley
                     
                  
               